Order entered July 11, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-17-01138-CR

                                  JACOB WILSON, III, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 422nd Judicial District Court
                                   Kaufman County, Texas
                            Trial Court Cause No. 17-90023-422-F

                                            ORDER
        Before the Court is the State’s July 10, 2018 third motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief received by the Court on July 10, 2018

filed as of the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE